                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                        NO. 5:20-HC-3297-M

JAQUAN ORLANDO COPELAND,                           )
                                                   )
                           Plaintiff,              )
                                                   )
          V.                                       )                         ORDER
                                                   )
OFFICER ADAMS, and ED MCMAN,                       )
                                                   )
                          Defendants. 1            )



       This matter comes before the court on plaintiffs motion for summary judgment, request

for copies, and to resolve the matter as to whether defendant Adams has been properly served.

On September 22, 2020, plaintiff, a state inmate, filed a pro se complaint under 18 U.S.C. § 1983

alleging violations of his Eighth and Fourteenth Amendment rights. [D.E. 1]. On January 28,

2021 , the court allowed plaintiff to proceed in this action as to his excessive force claims against

defendant Adam's in his individual capacity. [D.E. 11].

       On January 29, 2021, the court issued a summons as to defendant Adams. [D.E. 12]. On

February 24, 2021 , plaintiff returned an executed summons as to defendant Adams. [D.E. 13].

On March 17, 2021 , plaintiff filed a motion for summary judgment and a letter requesting copies

of all documents that have been filed in this action. [D.E. 15, 16]. On April 12, 2021 , the US

Marshals returned the summons and complaint package as to defendant Adams stating that it was

returned and marked "unable to forward. " [D.E. 17].




       The court dismissed defendant McMan by order entered on January 28, 2021. [D.E. 11].



               Case 5:20-ct-03297-M Document 18 Filed 04/15/21 Page 1 of 3
       The court first addresses the issue of whether defendant Adams has been successfully

served. The record as described above demonstrates that defendant Adams was not actually

served. To aid in serving defendant Adams, the New Hanover County Attorney is DIRECTED

to follow the court's instructions below.

       The court next addresses plaintiffs letter requesting copies, which the court construes as a

motion for copies. Plaintiff requests copies of all documents currently filed on the docket in this

case. As a one-time courtesy, the court will provide plaintiff copies of the complaint, [D.E. 1],

and the court's January 28, 2021, order, [D.E. 11].         Plaintiff is forewarned that it is his

responsibility to maintain his legal records.    See Carawan v. Perritt, No. 5: 16-CT-3244-FL

(E.D.N.C. Aug. 25, 2017) (noting that it is a pro se litigants responsibility to maintain legal

documents (citing Clegg-Ars v. Wiggins, No. 5:15-CT-3060-D, 2015 WL 4760705, at *3

(E.D.N.C. Aug. 12, 2015))); Locklear v. Hubbard, No. 5:11-CT-3094, 2012 WL 78378, at *5

(E.D.N.C. Jan. 10, 2012) ("A pro se litigant assumes responsibility for properly maintaining his

legal records."). Should plaintiff request copies in the future, it will require the copying cost at

the rate of fifty cents per page. See 28 U.S .C. § 1914 n.4 (District Court Miscellaneous Fee

Schedule). Thus, plaintiffs motion is GRANTED IN PART AND DENIED IN PART.

       Lastly, the court turns to plaintiffs motion for summary judgment. Such a motions is

premature at this time because the defendant has not yet been served. See Fed. R. Civ. P. 56(d);

see also Anderson v. Liberty Lobby, Inc., 4 77 U.S. 242, 250 n.5 (1986) (noting a district court

must refuse summary judgment " where the nonmoving party has not had the opportunity to

discover information that is essential to [its] opposition.").   Therefore, plaintiffs motion for

summary judgement is DENIED.


                                                 2




           Case 5:20-ct-03297-M Document 18 Filed 04/15/21 Page 2 of 3
       For the reasons states above, plaintiffs motion for copies is GRANTED IN PART AND

DENIED IN PART, and his motion for summary judgement is DENIED WITHOUT PREJUDICE.

The court DIRECTS the New Hanover County Attorney to inform the court whether defendant

Adams is employed with the county. If so, the county attorney is DIRECTED to provide the last

known address of defendant Adams or inform the court that no such address is available. If

defendant Adams is no longer a county employee, the information may be filed under seal. The

county attorney shall file its response to the court's order no later than 21 days after the entry of

this order. The clerk is DIRECTED to serve a copy of this order on the county attorney. The

court warns plaintiff that if the county attorney does not have defendant Adam' s records and

service cannot be made, the action ~     be dismissed ~ithout prejudice.

       SO ORDERED, this the ~          day of     ~f'\ \           , 2021.


                                             '7?.J...-1 £ IVl1~J~
                                                RICHARD E. MYERS II
                                                Chief United States District Judge




                                                   3




           Case 5:20-ct-03297-M Document 18 Filed 04/15/21 Page 3 of 3
